Campbell, J.,
delivered the opinion of the court.
The circuit court should have sustained the objection of the defendant to testimony as to the failure or refusal of Parisot to take cotton for the plaintiff, and as to his discrimination against Mangum in the price of carrying cotton, and should have admitted evidence of the cost at which the convenience of crossing the creek might be secured to the plaintiff, and of everything which would have aided the jury in reaching a conclusion as to,the damage actually *687sustained by the plaintiff from the obstruction of the flow of water from the creek. We will not lay down the rale as to the measure of plaintiff’s right to recover, and leave that for future determination, but are confident that the utmost extent of her right is to be compensated for the damages sustained by the overflowing of her liiiid and the cost of providing convenient- means of crossing the creek. We do not decide that she is entitled to recover because the forda-bilit-y of the creek at certain seasons of the year has been destroyed by authority of the legislature, but if this is ground for recovery its measure must be the cost of providing a crossing. It may be that the legislature has authority to provide for changing a shallow stream into a deep one, and that they who are inconvenienced by it have no right to recover anything for it. Commissioners, etc., v. Withers, 29 Miss. 21.
We think it clear that all idea of punitive damages should have been repudiated, and that the jury should have been instructed, as asked by the defendant, that in no view could the plaintiff recover more than would provide her with as good access to the public road on the east side of the creek as existed before it was deepened, and damages for the submerging her land. As said above, we do not decide that she has a right to recover because the water was increased so that she could not cross as before, but certainly should not have been allowed to recover beyond that.

Reversed and remanded for a new trial.